Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MOORE et al. (2012/0149273).
	Regarding claim 1, MOORE et al. discloses a method of forming micro and nano size fibers (abstract) from a polymer solution or a polymer melt (128), comprising the steps of:
	a) constructing a composite nozzle (200) comprising of a core orifice (202) having a core-tip (207), and at least one satellite orifice (204), external to the core orifice, having a satellite-tip (201), wherein the core-tip (207) extends outwardly beyond the satellite-tip (201) forming a protrusion distance (206) (see Fig.2);
	b)  supplying the polymer solution or the polymer melt (128) at a liquid flow rate into the at least one satellite orifice (204) to form a liquid capillary surface between the satellite-tip and the core-tip (205-Fig.2);
	c) supplying a pressurized gas stream (127) at a gas flow rate through the core orifice (202) (Fig.2); and
	d) adjusting the liquid flow rate and gas flow rate to create a plurality of liquid jets at the liquid capillary surface, whereby the plurality of liquid jets are accelerated by the gas stream to form micro and nano size fibers ([0077],[0163]).
	Regarding claim 2, MOORE et al. discloses method comprises a plurality of said nozzles [0012], [0059].
	Regarding claim 3, MOORE et al. discloses the gas flow rate to produce fibers are controlled and the mean diameter of the fibers is 0.755 microns (Example 1).
	Regarding claim 5, MOORE et al. discloses gas pressure is 20 psi (138 kPa) [0163].
	Regarding claim 6, MOORE et al. discloses the liquid flow rate to be 1 lb/hour [0163].
	Regarding claim 7, MOORE et al. discloses having an electric field added downstream of the nozzle [0162].
	Regarding claim 8, MOORE et al. discloses a collection apparatus (456) where the fibers are collected to form a fiber mat (454) and the distance between the tip and collection surface is over 1 inches [0037].
	Regarding claim 9, MOORE et al. discloses gas flow.  Calculating a minimum gas flow velocity based on the mathematical formula is inherent.
	Regarding claim 10, MOORE et al. discloses the polymer melt comprises polyolefin, polyurethanes, polylactic acids, polyvinyl alcohol, polyamides, etc. [0119].
	Regarding claim 12, MOORE et al. discloses the gas is air [0014].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOORE et al. (2012/0149273) as applied to claims 1-3, 5-10, and 12 above.
	The teachings of MOORE et al. are applied as described above for claims 1-3, 5-10, and 12.
	Regarding claim 4, MOORE et al. is silent to the claimed gas stream velocity.  However, MOORE et al. discloses the gas stream is a high-velocity gaseous stream.  It would have been obvious to one of ordinary skill in the art to have determined the optimum gas stream velocity through routine experimentation since the diameter of the fibers depend on the gas stream velocity.  

Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742